Citation Nr: 0720185	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease, claimed as associated with exposure to mustard gas.  

2.  Entitlement to service connection for diabetes, claimed 
as associated with exposure to mustard gas.  

3.  Entitlement to service connection for hypertension, 
claimed as associated with exposure to mustard gas.  

4.  Entitlement to service connection for a heart attack, 
claimed as associated with exposure to mustard gas.  

5.  Entitlement to service connection for blisters and hives, 
claimed as associated with exposure to mustard gas.  

6.  Entitlement to service connection for upper and lower 
back problems, claimed as associated with exposure to mustard 
gas.  

7.  Entitlement to service connection for breathing problems, 
to include chronic obstructive pulmonary disease (COPD) and 
sleep apnea, claimed as associated with exposure to mustard 
gas.  


REPRESENTATION

Appellant represented by:	Brook S. McDaniel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his substantive appeal the veteran indicated that he did 
not want a Board hearing.  In July 2006, the RO sent the 
veteran a letter informing him that it had certified his 
appeal to the Board, and that he had 90 days from the date of 
the letter to request a hearing, unless the Board issued a 
decision earlier.  He was also told that if he requested a 
hearing after 90 days, he would have to explain to the Board 
why he could not have sent his request to the Board earlier.  
38 C.F.R. § 1304(a),(b) (2006).  In June 2007, as the Board 
was preparing to issue this decision, the veteran faxed a 
request to the Board for a video conference hearing.  He 
offered no explanation for the delay.  Because the request 
was made more than seven months after expiration of the 90 
day period to request a hearing, and the veteran has offered 
no explanation for the delay, his motion for a hearing is 
denied.


FINDINGS OF FACT

1.  Peptic ulcer disease was not demonstrated during active 
service or within one year of the veteran's release from 
active service and is not related to active service including 
exposure to mustard gas.

2.  Diabetes was not demonstrated during active service or 
within one year of the veteran's release from active service 
and is not related to active service including exposure to 
mustard gas.  

3.  Hypertension was not demonstrated during active service 
or within one year of active service and is not related to 
the veteran's period of active service including exposure to 
mustard gas.  

4.  A heart attack is not related to active service including 
exposure to mustard gas.

5.  Blisters/hives are not of service origin is not related 
to active service including exposure to mustard gas.  

6.  Upper and lower back problems were not demonstrated 
during active service or within one year of the veteran's 
release from active service and is not related to active 
service including exposure to mustard gas.  

7.  Breathing problems, to include COPD and sleep apnea, were 
not demonstrated during active service and are not related to 
the veteran's period of active service including exposure to 
mustard gas.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease, to include claimed as the residual 
of exposure to mustard gas, was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2006).

2.  Diabetes, to include claimed as the residual of exposure 
to mustard gas, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316.

3.  Hypertension, to include claimed as the residual of 
exposure to mustard gas, was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.

4.  A heart attack, or residuals thereof, was not incurred in 
or aggravated by service, and may not be presumed to have 
been caused by mustard gas exposure.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.316.

5.  Blisters/hives were not incurred in or aggravated by 
service, and may not be presumed to have been caused by 
mustard gas exposure.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.316.

6,  Upper and lower back disorders, to include claimed as the 
residual of exposure to mustard gas, were not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.

7.  Breathing problems, including COPD and sleep apnea, to 
include claimed as the residual of exposure to mustard gas, 
were not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.316.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

June 2002 and July 2004 VCAA letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told him what types of evidence 
VA would undertake to obtain and what evidence he was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The June 2002 and July2004 letters provided notice on the 
first three Dingess elements (his veteran status has been 
established).  In a March 2006 letter he was provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the timing deficiency was remedied by 
readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).   

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  

As to the veteran's service medical records, the Board notes 
that the veteran's service medical records are not available 
for review and are presumed to have been destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The National 
Personnel Records Center (NPRC) reported in April 1997, April 
2000, November 2001, and March 2004, that the veteran's 
service medical records had been destroyed in a fire at that 
facility in 1973.  It furnished duty rosters and morning 
reports. The RO obtained service personnel records and sought 
confirmation of the veteran's reported mustard gas exposure 
from NPRC and the service department.

The RO has made numerous attempts to obtain these records 
which have been unsuccessful.  No other relevant records have 
been identified.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006).

With regard to the above listed disabilities, there is (as 
will be discussed below) no competent evidence that they 
might be related to service.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection will be granted for a disability resulting 
from a disease or injury in active military service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis; hypertension, to include 
cardiovascular disease; diabetes mellitus; and peptic ulcers 
will be presumed to have been incurred in service if 
manifested to a compensable degree within the presumptive 
time period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In cases where exposure to mustard gas and/or Lewisite has 
been alleged as the cause of a current disability, the 
provisions of 38 C.F.R. § 3.316 provide that exposure to 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition.  (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

Under 38 C.F.R. § 3.316, the initial burden of submitting a 
claim was relaxed for veterans who subsequently developed 
conditions specified by the regulation, to the extent that 
the regulation did not require evidence of a medical nexus 
for those conditions, but rather a nexus was presumed if the 
other conditions required by the regulation were met.  
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  The Court 
specified in Pearlman that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b). Id.

Although specific conditions are listed in 38 C.F.R. § 3.316, 
a veteran is not precluded from establishing direct-
incurrence service connection for a disability due to 
exposure to mustard gas, with proof of actual causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In his testimony and statements the veteran has maintained 
that he was exposed to mustard gas in September or October 
1954 while on the Island of Crete.  He maintains that while 
there, an old donkey in a field tripped a wire which 
unleashed a string of land mines that emitted mustard gas.  
He and two companions were exposed to the gas.  He has stated 
that within two hours he became extremely sick and was taken 
to a Greek Hospital.  He reported that he was given a shot of 
heroin, which made him vomit profusely.  He was washed with a 
hose and placed on a straw mattress and bed sheet and woke up 
the next morning feeling much better.  He was hospitalized 
for two days.  He stated that his companions were now 
deceased.  

In July 2002 NPRC noted that there was no evidence that the 
veteran had been exposed to chemical agents.  

In response to an inquiry as to whether the veteran had been 
exposed to mustard gas as a result of a donkey strolling into 
a mine field and detonating a land mine which contained 
mustard gas, the Department of Defense, in March 2006, 
indicated that nothing in the record supported this claim.  
It stated that the veteran could not be considered as having 
been exposed to chemical warfare agents.  

Morning reports do not reflect treatment for any of the above 
claimed disorders, nor does the veteran contend he ever had 
any problems other than gastrointestinal problems while on 
active duty. 

There are no findings of any of the claimed diseases or 
disabilities in the years immediately following service.  



Mustard Gas Claims

While there is no documentation of the injury the veteran 
reported as having occurred during service in Crete, the 
veteran is competent to report the observable aspects of that 
injury.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Nonetheless, he is a lay person and would not be competent to 
specify the gas to which he was exposed, since such an 
opinion would require specialized knowledge as to the 
chemical make up of the gas.  Id. 

The service department and NPRC have been unable to find any 
evidence that the veteran was exposed to mustard gas and 
there is no other competent evidence that he was exposed to 
that substance.  Equally important is the fact that none of 
the claimed diseases or disabilities, except for COPD, are 
subject to presumptive service connection under 38 C.F.R. 
§ 3.316, and there is no competent evidence linking any of 
the claimed conditions to mustard gas exposure.  As a lay 
person, the veteran is not competent to express an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His opinion that the claimed conditions are the 
result of mustard gas exposure is therefore not competent 
evidence.

Absent competent evidence of mustard gas exposure in service, 
or of a link between the claimed conditions and service, the 
weight of the evidence is against the claims based on mustard 
gas exposure.  38 U.S.C.A. § 5107(b).

The remaining question is whether service connection is 
warranted on a direct basis or, where applicable, on the 
basis of the presumptions afforded chronic diseases.

Peptic Ulcer Disease, Hypertension, Diabetes, Heart Attack

In May 1973, the veteran was diagnosed as having 
postoperative anal stenosis following a hemorrhoidectomy 
several months earlier.  

In December 1979, the veteran underwent an exploratory 
laparotomy with duodenotomy and excision of the polyp of the 
duodenum.  It was indicated that he had had peptic ulcer 
disease as a child.

In the medical history portion of the report, the veteran was 
noted to have had no serious medical illnesses.  It was 
indicated that he had had an appendectomy in 1937 and a 
hemorrhoidectomy in 1974.  

At an August 1995 VA examination, the veteran stated that he 
had stomach pains in 1952 or 1953.  He reported that he had 
an upper GI series performed at that time which revealed 
ulcers.  He noted that he was put on a mild diet and that the 
ulcers healed.  He indicated that a second upper GI was done 
which showed that the ulcers had healed.  He noted that in 
1964, the veteran had an upper GI performed which showed 
ulcers and he was again placed on a controlled diet.  The 
veteran also stated that he underwent a partial gastrectomy 
in 1980.  He indicated that he had no further treatment and 
that he occasionally took Maalox for his infrequent stomach 
pain.  

As to his heart/hypertension condition, the veteran reported 
that around 1985 he noticed a tightness in his chest and was 
hospitalized.  He remained hospitalized for one week.  The 
veteran reported that testing received no further problems.  
Three months later, he was brought in by the rescue squad.  
He reported having no subsequent symptoms and no complaints 
at the time of the examination.  

As to diabetes, the veteran reported having had an elevated 
blood sugar reading when seen at the Salem VA Medical Center.  
He noted that he had received treatment since that time.  
Diagnoses of history of chest tightness and hospitalization 
at Roanoke Community Hospital according to veteran years ago 
with no evidence of cardiomegaly or current complaints; 
history of ulcers according to the veteran but no service 
military records, partial gastrectomy in 1980, with no 
records; adult onset diabetes mellitus, treated with oral 
medications; and hypertension, were rendered.  

While the veteran is competent to report symptoms of peptic 
ulcer disease, hypertension, diabetes, or a heart attack, as 
they comes to him through the senses, he is not competent as 
a lay person to provide opinions on medical causation.  Layno 
v. Brown, 6 Vet. App. at 470.  There is no competent medical 
evidence relating any of the above disabilities to service, 
or showing them in service or within one year of service.  
The veteran has not reported pertinent symptoms in service, 
nor has he reported a continuity of pertinent symptomatology 
since service.  The preponderance of the evidence is against 
these claims, there is no doubt to be resolved, and they are 
denied.

Blisters/Hives

At his June 2005 hearing, the veteran testified that he was 
treated for blisters near his rectum by two private 
physicians beginning in 1963.  He stated that neither of the 
physicians knew what caused the veteran's blisters.  He noted 
that the polyps he had removed were really blisters and were 
described as polyps for insurance purposes.  

While the veteran is competent to report blister/hives 
symptoms as they come to him through the senses, he is not 
competent as a lay person to provide opinions on medical 
causation.  See Layno and Espiritu.  There has been no 
competent medical evidence submitted or received relating any 
blisters/hives to the veteran's period of service.  He has 
also not reported symptoms in service or until approximately 
eight years after service.  Absent evidence of linking 
blisters to service, the preponderance of the evidence is 
against the claim, and it is denied.

Upper and Lower Back Disorders

The evidence of record does not demonstrate any complaints or 
findings of an upper or lower back disorder in the years 
immediately following service.  

At his June 2005 hearing, the veteran testified that his back 
problems started several years after his separation from 
service.  

There is no competent medical evidence relating any current 
upper or lower back disorder to service and there is no 
evidence of a continuity of symptomatology.  The 
preponderance of the evidence is against the claim and it is 
denied.

Breathing Problems, to include COPD and Sleep Apnea

There is also no evidence of any complaints or findings of 
any breathing problems, including COPD or sleep apnea in 
service or in the years immediately following service.  

At his June 2005 hearing, the veteran testified that his 
breathing problems did not start until several years after 
separation from service.  

The record reveals findings of COPD and sleep apnea.  COPD is 
a disease for which presumptive service connection is 
available under 38 C.F.R. § 3.316, provided there is full-
body exposure to nitrogen or sulfur mustard during service.  
As noted above there is no evidence of such exposure in this 
case.  The veteran is not competent to say that he was 
exposed to this substance and the service department has 
found no basis for the allegation of such exposure.

Although the veteran has expressed his opinion that COPD and 
sleep apnea are attributable to his period of service, as 
noted above, lay persons are not competent to render opinions 
concerning medical causation.  See Espiritu.

There is no competent evidence otherwise linking current 
COPD, breathing problems or sleep apnea to service.  Thus, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for peptic ulcer disease, claimed as 
associated with exposure to mustard gas is denied.  

Service connection for hypertension, claimed as associated 
with exposure to mustard gas is denied.  

Service connection for diabetes, claimed as associated with 
exposure to mustard gas is denied.  

Service connection for a heart attack, claimed as associated 
with exposure to mustard gas is denied.  

Service connection for blisters and hives, claimed as 
associated with exposure to mustard gas is denied.  

Service connection for upper and lower back problems, claimed 
as associated with exposure to mustard gas is denied.  

Service connection for breathing problems, to include COPD 
and sleep apnea, claimed as associated with exposure to 
mustard gas, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


